Citation Nr: 0205155	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  00-12 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970, and again from October 1970 to October 1973.  He 
participated in combat in the Republic of Vietnam and was 
granted service connection for post-traumatic stress disorder 
in February 1997.  The veteran now requests an increase in 
his disability evaluation.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefit sought on appeal.  
The veteran's appeal was originally denied by the Board in 
April 2000, but the United States Court of Appeals for 
Veterans Claims (Court) vacated and remanded the Board's 
prior decision in September 2001.  The veteran was advised of 
his right to submit additional evidence and in March 2002, he 
submitted recent medical treatment records.  In April 2002, 
the veteran's representative submitted a brief on the issue 
on appeal.  Accordingly, this matter is properly before the 
Board for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has total occupational and social impairment 
due to symptoms of post-traumatic stress disorder such as an 
inability to perform activities of daily living, 
disorientation and unorganized thoughts, intrusive disturbing 
recollections of Vietnam experiences and flashbacks, 
difficulty getting along with other people, pervasive 
thoughts of people criticizing him, and very poor memory 
function.



CONCLUSION OF LAW

The schedular criteria for a 100 percent disability 
evaluation for post-traumatic stress disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1-4.16, 4.125-4.130, Diagnostic Code 9411 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim for an increased evaluation for post-traumatic stress 
disorder as well as its duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
this claim under the Veterans Claims Assistance Act of 2000 
(VCAA) [codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2001)].  Regulations implementing the VCAA have been 
enacted.  66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  By virtue of the Statement of the Case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
veteran's claim currently on appeal.  The veteran was 
afforded a VA examination and all relevant records 
adequately identified by the veteran have been obtained and 
associated with the claims folder.  The veteran was also 
given the opportunity to appear and testify before an RO 
Hearing Officer and/or a member of the Board to advance any 
and all arguments in favor of his claim, but declined to do 
so in this current appeal.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

It is noted at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

The veteran's post-traumatic stress disorder has been 
evaluated using Diagnostic Code 9411 of 38 C.F.R. § 4.130, 
which sets forth the criteria for evaluating post-traumatic 
stress disorder using a general rating formula for mental 
disorders.  The pertinent portions of the general rating 
formula for mental disorders is as follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationship..............................70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

In January 2000, the veteran requested that the disability 
evaluation for his mental disorder be increased.  Treatment 
records dated from September 1998 through October 1999 were 
obtained and associated with the veteran's claims folder.  
These treatment records show continued complaints of 
difficulty sleeping due to nightmares, flashbacks several 
times per month, anxiety following any social distress or 
conflict, isolative and avoidant behavior, and a fear that 
people might try to hurt him.  Upon examination in October 
1999, the veteran was found to be quiet and somewhat 
withdrawn with a constricted affect and dysthymic mood.  
Insight was limited, judgment intact, and although he had no 
sign of delusions or hallucinations, the treating 
psychiatrist reported that he had some ideas of reference.  A 
Global Assessment of Functioning (GAF) score of 55 was 
assigned.  

In April 2000, the veteran underwent VA examination and 
complained of an inability to work because of persistent 
anxiety, difficulty getting along with other people, 
pervasive thoughts that people were criticizing him and 
talking about him, an inability to perform tasks with which 
he disagreed, difficulty remembering and following 
instructions, intrusive disturbing thoughts of his Vietnam 
experiences as well as flashbacks and nightmares of those 
events, difficulty sleeping, irritability, hypervigilance and 
a distinct startle response.  He also related being 
isolative, depressed, and avoidant, with a feeling that he 
had lost interest in all activities he used to enjoy.  Upon 
examination, the veteran was found to have unorganized 
thoughts and very poor memory function, not even being able 
to remember his child's name, his own age, where he was born, 
or his ex-wife's name; the veteran was unable to perform 
serial sevens.  He was pleasant, but his spontaneous 
responses were very sparse and very vague.  The examiner 
rendered an Axis I diagnosis of post-traumatic stress 
disorder as well as a cognitive disorder and assigned a 
Global Assessment of Functioning score of 50.  The examiner 
opined that the veteran's functional impairment would 
seriously effect his ability to work.

Treatment records dated through February 2002 reveal that the 
veteran has continued to have complaints of nightmares, 
flashbacks, and intrusive thoughts.  He reported in November 
2001, that his symptoms had increased since the terrorist 
attacks in New York City and Washington, D.C. on September 
11, 2001.  At that time, he presented as disheveled, but had 
logical and coherent thoughts.  His mood was dysthymic and a 
Global Assessment of Functioning score of 55 was assigned.  
In February 2002, the veteran complained of insomnia with 
nightmares, flashbacks four to five times per week, 
constantly feeling in danger, and isolative behavior.  Upon 
examination, he was found to be anxious with a dysthymic 
mood, insight and judgment were deemed to be adequate, and he 
showed no signs of delusion, hallucinations or loose 
associations.  The treating psychiatrist assigned a Global 
Assessment of Functioning score of 50 and increased one of 
the veteran's medication dosages.

Based on the evidence as outlined above, the Board finds that 
the veteran has total occupational and social impairment due 
to his symptoms of post-traumatic stress disorder.  
Specifically, he is unable to work due to his difficulty 
getting along with other people, his inability to perform 
certain tasks, and his pervasive thoughts of people 
criticizing him and talking about him.  The VA examiner 
opined in April 2000 that the veteran's functional impairment 
severely limited his ability to work and there is nothing in 
the record to suggest that the veteran is capable of 
obtaining and maintaining employment.  As such, the Board 
resolves all reasonable doubt in favor of the veteran in 
finding that he has a total occupational impairment.

The veteran is limited socially by his flashbacks and 
intermittent ability to perform activities of daily living.  
He has displayed disorientation as well as unorganized 
thought processes.  The veteran has severe memory loss for 
names of close relatives and significant events, and the 
veteran has appeared disheveled on occasion.  Furthermore, 
the veteran has consistently been assigned Global Assessment 
of Functioning scores of 50 and 55.  And, according to the 
diagnostic criteria of the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), a GAF of 50 
indicates a serious impairment in social, occupational or 
school functioning, with examples of having no friends and 
being unable to keep a job being given.  Accordingly, the 
Board finds that the veteran probably approximates  the 
schedular criteria for a 100 percent disability evaluation 
for post-traumatic stress disorder.



ORDER

A 100 percent disability evaluation for post-traumatic stress 
disorder is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

